Appeal from an order of the Supreme Court at Special Term, entered August 25, 1972 in Broome County, which denied plaintiff’s motion for summary judgment, and granted summary judgment in favor of defendant Hanover Insurance Company against the plaintiff. In a related appeal, this court recently held that there is no statute which would require notice to a lienholder in order to effectuate a termination of automobile insurance coverage {Dyer v. Great Eastern Ins. Co., 41 A D 2d 581). However, in that case we noted that the insurance policy did not provide for cancellation notice to the loss payee. In the present case the liability insurance policy contains a loss payee clause and specifically provides that, as to the lienholder, his interest cannot be impaired by acts or neglect of the owner or possessor of the vehicle. The insurance in this case was for liability only and not for damage to the vehicle insured. Since the notice to the lienholder required by the policy runs only to the interest of the lienholder, the insured-owner is not a beneficiary of the cancellation provisions in the loss-payee endorsement. Order affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Kane and Main, JJ., concur. [71 Misc 2d 89.]